Order entered November 7, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-13-00990-CV

                                JEANNIE MCKELVY, Appellant

                                                  V.

           COLUMBIA MEDICAL CENTER OF MCKINNEY, ET AL, Appellees

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-04187-2011

                                              ORDER
        In a letter dated September 3, 2013, the Court requested the Collin County District Clerk

to file a supplemental clerk’s record containing the trial court’s June 21, 2013 order granting the

defendant’s motion to dismiss. In response, the Court received a supplemental clerk’s record

containing a certification that states:

                Per the Court’s request, I certify that in the above-styled case there is no
        signed order granting the defendant’s motion to dismiss. There is only a docket
        entry made by the trial court judge on June 21, 2013, with notice that the Order is
        to be forthcoming.

        Accordingly, we ORDER the Honorable Benjamin Smith, Judge of the 380th Judicial

District Court of Collin County, Texas, to sign, within twenty days of the date of this order, an
order granting the motion to dismiss. A supplemental clerk’s record containing the trial court’s

order shall be filed within thirty days of the date of this order.

       We ABATE this appeal to allow the trial court to sign the order. This appeal will be

reinstated thirty days from the date of this order or when the Court receives a supplemental

clerk’s record containing the trial court’s order, whichever is sooner.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Smith, the Collin County District Clerk, and all counsel of record.




                                                       /s/     ELIZABETH LANG-MIERS
                                                               JUSTICE